Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 1 of 6 Page ID #:947




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
                                                 Case No. 5:18-cv-02185-JGB (SHKx)
 12    RILEY’S AMERICAN HERITAGE
 13    FARMS, et al.,
                                                 SETTLEMENT CONFERENCE
 14                                Plaintiff,    ORDER
 15                    v.
 16    CLAREMONT UNIFIED SCHOOL
       DISTRICT, et al.,
 17
                                   Defendant.
 18
 19
 20
 21                   PLEASE READ THIS ORDER CAREFULLY
 22         This case has been referred to Magistrate Judge Shashi H. Kewalramani for
 23
      settlement proceedings.
 24
            The Settlement Conference is placed on calendar for June 26, 2020 at
 25
      10:00 a.m. Considering the current Coronavirus pandemic, the settlement
 26
      conference will be held by video conference. In the alternative, if a video
 27
 28
Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 2 of 6 Page ID #:948




  1   conference is not attainable then the Court will hold the conference by
  2   telephone. The Clerk will provide further information prior to the hearing.
  3
             The Magistrate Judge will not be involved in the actual trial of the case, but
  4
      rather will attempt to assist the parties in an objective appraisal and evaluation of
  5
      the case. In order to have a meaningful and productive session, the following are
  6
      guidelines for the parties in preparing for the Settlement Conference.
  7
             1.    The purpose of the Settlement Conference is to permit an informal
  8
      discussion between the attorneys, parties, non-party indemnitors or insurers, and
  9
      the settlement judge, of every aspect of the case bearing on its settlement value.
 10
             2.    Pursuant to Local Rule 16-14.8, all settlement proceedings shall be
 11
      confidential and no statement made during these proceedings shall be admissible in
 12
      any proceeding in the case, unless the parties otherwise agree. No part of a
 13
      settlement proceeding shall be reported or otherwise recorded, without the consent
 14
      of the parties, except for any memorialization of a settlement.
 15
             3.    In addition to counsel who will try the case being present, a person
 16
      with full settlement authority should also be present for the conference. This
 17
      requirement means the physical presence of your client or, if a corporate or
 18
      governmental entity, of an authorized and knowledgeable representative of your
 19
      client.1 The plaintiff’s representative must have full and final authority, in the
 20
      representative’s sole discretion, to authorize dismissal of the case with prejudice,
 21
      or to accept a settlement amount recommended by the settlement judge. The
 22
      defendant’s representative must have final settlement authority to commit the
 23
 24
 25
         1
                    Unless otherwise ordered by the Court, however, if this matter is a
 26   lawsuit in which the United States or any of its agencies is a party, the Assistant
      United States Attorney who will try the case may appear without a representative,
 27   provided that he or she comes armed with the full measure of authority conveyed
      by his or her superiors within the United States Attorney’s Office after appropriate
 28   consultation.
                                                 2
Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 3 of 6 Page ID #:949




  1   defendant to pay, in the representative’s sole discretion, a settlement amount
  2   recommended by the settlement judge.
  3         The purpose of this requirement is to have representatives present who can
  4   settle the case during the course of the conference without consulting a superior.
  5         4.     Subject to paragraph 7 below, if Board approval is required to
  6   authorize settlement, the attendance of at least one sitting and knowledgeable
  7   member of the Board (preferably the Chairman) is absolutely required.
  8         5.     Subject to paragraph 7 below, counsel appearing without their clients
  9   (whether or not counsel purportedly have been given settlement authority) will
 10   cause the settlement conference to be cancelled and rescheduled. The
 11   noncomplying party, attorney, or both, may be assessed the costs and expenses
 12   incurred by other parties as a result of such cancellation and rescheduling.
 13         6.     Any insurance company that is a party to the case or is contractually
 14   required to defend or to pay damages assessed within policy limits, should have a
 15   settlement representative present at the conference. Such representative must
 16   have final settlement authority to commit the company to pay, in the
 17   representative’s sole discretion, an amount recommended by the settlement
 18   judge within the policy limits. The purpose of this requirement is to have an
 19   insurance representative present who can settle the outstanding claim or claims
 20   during the course of the conference without consulting a superior. Counsel of
 21   record will be responsible for timely advising any involved non-party insurance
 22   company of the requirements of this Order.
 23         7.     When a person whose personal attendance would otherwise be
 24   required pursuant to the foregoing paragraphs resides outside the District, the
 25   Court will consider excusing the personal attendance of such person, so long as
 26   such person can and will be available by telephone during the entire settlement
 27   conference. If a party desires to avail itself of this excuse from personal
 28   attendance, counsel should so request in such party’s Settlement Conference
                                                3
Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 4 of 6 Page ID #:950




  1   Statement (and specify where such person will be located during the settlement
  2   conference). After the party’s Settlement Conference Statement is submitted,
  3   counsel should contact Magistrate Judge Kewalramani’s courtroom deputy clerk to
  4   ascertain whether the request has been granted. Such requests are not
  5   automatically granted.
  6         8.     The Magistrate Judge may, in his discretion, converse with the
  7   lawyers, the parties, the insurance representatives, or any one of them outside of
  8   the hearing of the others. The comments of the judge during such separate
  9   sessions are not to be used by counsel in settlement negotiations with opposing
 10   counsel. This is a necessary requirement in order to avoid intentional or
 11   unintentional misquotation of the judge’s comments. If all counsel and parties are
 12   not present to hear the Court’s opinions, it is all too easy for counsel to
 13   misrepresent the Court’s comments in an effort to obtain a tactical advantage with
 14   opposing counsel. Violation of this policy may be misleading and therefore a
 15   hindrance to settlement.
 16         9.     Prior to the Settlement Conference, the attorneys are directed to
 17   discuss settlement with their respective clients and insurance representatives, so
 18   that the parameters of possible settlement will have been explored well in advance
 19   of the Settlement Conference. At the Settlement Conference, each party shall be
 20   fully prepared to discuss all economic and non-economic factors relevant to a full
 21   and final settlement of the case.
 22         10.    Assuming the settlement conference remains on calendar, no later
 23   than 4:00 p.m. five (5) court days prior thereto, each party shall submit a
 24   Settlement Conference Statement directly to the chambers of Magistrate
 25   Judge Kewalramani (i.e., United States District Court, Eastern Division,
 26   Riverside Courthouse, 3470 Twelfth Street, Courtroom 3, Riverside, California) or
 27   via e-mail to the chamber’s e-mail address, shk_chambers@cacd.uscourts.gov.
 28   The parties need not provide the Statement to the other side, but may do so, if they
                                                 4
Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 5 of 6 Page ID #:951




  1   choose. The Statements should not be filed with the Clerk of the Court, and they
  2   will not be made part of the case file. The parties must comply with Local Rule 11-
  3   3.1 by using a proportionally spaced or a monospaced typeface. The size of a
  4   proportionally spaced face must be 14-point or larger and a monospaced faced may
  5   not contain more than 10.5 characters per inch. The parties’ respective Settlement
  6   Conference Statements shall include the following:
  7          A.     A brief statement of the facts of the case, and of the claims and
  8   defenses remaining to be tried, including the statutory or other grounds upon
  9   which the claims are founded. This statement should identify the major factual and
 10   legal issues in dispute, and cite any controlling authorities.
 11          B.     An itemized statement of the damages claimed, and of any other relief
 12   sought.
 13          C.     A summary of the proceedings to date, including any case
 14   management dates/deadlines already set by the District Judge.
 15          D.     A history of past settlement discussions, offers and demands,
 16   including the most recent settlement offers exchanged.
 17          E.     A forthright evaluation of the party’s likelihood of prevailing on each
 18   of its claims and/or defenses.
 19          F.     The approximate amount of attorney’s fees, time and costs expended
 20   to date, and an estimate of the fees, time and costs to be expended for (I) further
 21   discovery, (ii) pretrial and (iii) trial.
 22          G.     The party’s evaluation of the terms on which the other side is
 23   prepared to settle the case.
 24          H.     The party’s evaluation of the terms on which the case could be settled
 25   fairly, taking into account the litigation position and settlement position of the
 26   other side.
 27          11.    If it does not appear to the Court from its review of the parties’
 28   Settlement Conference Statements that a Settlement Conference at this juncture in
                                                  5
Case 5:18-cv-02185-JGB-SHK Document 75 Filed 06/19/20 Page 6 of 6 Page ID #:952




  1   the proceedings is likely to result in a settlement of the matter, the Court may order
  2   the Settlement Conference off calendar or defer it to a later juncture in the
  3   proceedings (e.g., after a pending or anticipated dispositive summary judgment
  4   motion is decided). Similarly, if the parties do not believe a settlement is possible,
  5   then they shall say so in their Settlement Conference Statement.
  6         12.      Counsel should have available for the Court’s perusal copies of all key
  7   documents in the case, as well as copies of all important witnesses’ deposition
  8   transcripts.
  9         13.      Any failure of the trial attorneys, parties or persons with authority to
 10   attend the conference may result in sanctions to include the fees and costs
 11   expended by the other parties in preparing for and attending the conference. The
 12   failure of any party to timely submit a Settlement Conference Statement and
 13   Confidential Addendum in compliance with this Order, or otherwise comply
 14   strictly with this Order, may result in the Settlement Conference being ordered off
 15   calendar and sanctions being imposed.
 16         14.      If settlement between any or all parties is reached as a result of the
 17   Settlement Conference, it is the responsibility of counsel to immediately report the
 18   settlement to the District Judge’s courtroom deputy clerk, as well as to timely
 19   memorialize the settlement. See Local Rule 16-14.7.
 20         15.      All papers submitted for the Settlement Conference will either be
 21   returned to the parties or destroyed by the Magistrate Judge, after the settlement
 22   proceedings are concluded, unless the parties agree otherwise.
 23
 24
 25
      Dated: June 19, 2020
 26                                      HONORABLE SHASHI H. KEWALRAMANI
 27                                      UNITED STATES MAGISRATE JUDGE

 28
                                                  6
